Citation Nr: 1718900	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial increased rating for service-connected arthralgia of the right knee, status post arthroscopy and patella fracture (referred to hereinafter as "right knee disability"), currently evaluated as 10 percent disabling.

2. Entitlement to an initial increased rating for service-connected residuals of sprain of the lumbosacral spine (referred to hereinafter as a "back disability"), currently evaluated as 10 percent disabling.

3. Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to July 13, 2015 and an initial rating higher than 10 percent for this disability from July 13, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to March 1993 and from July 1995 to December 2006.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The March 2008 decision granted service connection for a right knee disability, a back disability, and bilateral hearing loss.  A 10 percent initial rating was assigned for the right knee disability, while noncompensable initial ratings were assigned for the back disability and bilateral hearing loss.  

In a May 2012 rating decision, the RO increased the initial rating for the Veteran's service-connected back disability to 10 percent.  This increase covers the entire period on appeal but is not to the maximum initial rating possible.  The issue of an even higher initial rating thus remains encompassed by this matter.  AB v. Brown, 6 Vet. App. 35 (1993).  In a Decision Review Officer Decision in July 2015, the RO increased the rating for bilateral hearing loss to 10 percent effective July 13, 2015.  

In November 2013, the Veteran testified at a hearing held at the aforementioned RO before the undersigned Veterans Law Judge.  In September 2014, the Board reopened the issue of entitlement to service connection for a left knee disability and remanded the underlying issue of service connection for a left knee disability along with the issues of entitlement to higher initial ratings for the right knee disability, back disability, and bilateral hearing loss.  The Board also remanded the issue of service connection for night sweats for a Statement of the Case to be issued.  See Manlincon v. West, 12 Vet. App. 238  (1999).  A Statement of the Case on the issue of service connection for night sweats was issued in December 2014.  However, the Veteran did not perfect an appeal of this issue, and thus it has not been certified to the Board and is not in appellate status.  

The RO in a Decision Review Officer Decision in August 2015 granted service connection for osteoarthritis of the left knee, which was a full grant of the benefit sought, and assigned a 20 percent rating from October 2, 2009 to April 29, 2012 under Diagnostic Codes 5003-5261, a noncompensable rating from April 30, 2012 to July 12, 2015 under Diagnostic Codes 5003-5260, and 10 percent from July 13, 2015 under Diagnostic Codes 5003-5260.  In September 2015, the Veteran filed a notice of disagreement stating that he was entitled to a 20 percent rating for bilateral knee arthritis under Diagnostic Code 5003.  

An Informal Conference Report in December 2015 shows that the Veteran declined to have a Decision Review Officer hearing.  In a January 2016 Decision Review Officer Decision, the RO granted service connection for arthritis of both knees, with an evaluation of 20 percent from April 30, 2012 to July 13, 2015 (noting that the disability previously was rated separately as arthralgia, right knee status post arthroscopy and patella fracture and osteoarthritis, left knee).  The RO assigned a 20 percent combined rating under Diagnostic Code 5003 for arthritis for both knees based on arthritis of two major joints with occasional incapacitating episodes because during this period the left knee disability was noncompensable based on range of motion findings and the right knee was rated as 10 percent disabling.  The RO noted that Note (1) under 38 C.F.R. § 4.71a, Diagnostic Code 5003 provided that 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Further, the RO determined that, effective July 13, 2015, the Veteran's knees are once again separately evaluated as 10 percent based on range of motion and pain on motion.  The RO explained that evaluating the Veteran's knee conditions in this manner allowed for the highest possible overall evaluation for the knees.

In February 2016, the RO issued a Statement of the Case for the issue of entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee.  While the Veteran later that month, due to the fluctuating left knee ratings, requested an audit of his overall combined rating from May 1, 2012 to August 1, 2015, he did not perfect an appeal of the claim of entitlement to an initial higher rating for osteoarthritis of the left knee.  A Report of General Information in November 2016 shows that the Veteran thought that there was an error in rating his knee.  However, the Report also shows that he was advised to file an appeal, which he did not do.  The issue of a higher initial rating for osteoarthritis of the left knee has not been certified to the Board and the Veteran's representative in a brief dated in March 2017 did not include it in the list of issues currently in appellate status.  The Board however does refer the Veteran's February 2016 request for an audit of his combined rating to the RO for appropriate action.  

The Board recognizes that from April 30, 2012 to July 13, 2015 the right knee was rated as part of the combined rating for arthritis in both knees.  However, the issue for a higher initial rating for the left knee disability is not currently before the Board, and the 10 percent rating for the right knee was subsumed by the combined rating for arthritis in both knees from April 30, 2012 to July 13, 2015.  Thus, the issue on appeal for the right knee remains characterized as entitlement to an initial increased rating higher than 10 percent for the right knee disability.  

Although other evidence to include VA medical records was received after the most recent Supplemental Statement of the Case dated in July 2015, the records are cumulative, duplicative or not pertinent to the Veteran's claim for an initial higher rating for bilateral hearing loss, the only issue being adjudicated herein.  Thus, a waiver of initial RO consideration is not needed.  38 C.F.R. §§ 19.37, 20.1304.

The issues of entitlement to higher initial ratings for the service-connected right knee and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 13, 2015 the service-connected bilateral hearing loss was manifested by hearing acuity no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear, with no exceptional pattern of hearing loss in either ear.  

2. From July 13, 2015 the service-connected bilateral hearing loss has been manifested by hearing acuity no worse than Level III hearing acuity in the right ear and Level VI hearing acuity in the left ear, with no exceptional pattern of hearing loss in either ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating prior to July 13, 2015 and an initial rating higher than 10 percent from July 13, 2015 for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., June 2007 correspondence for the underlying claim of service connection.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  The Board in the September 2014 remand requested that all treatment records be obtained from September 2010 onward from VA medical facilities, to include the facility in Hartford.  Although it is unclear whether an attempt has been made to obtain any outstanding treatment records from the facility in Hartford, the Veteran has reported that he received treatment at this facility for his right knee.  See, e.g., June 2012 Form 9 Appeal.  Thus, with regards to the claim for a higher initial rating for bilateral hearing loss, which is the only issue being decided herein, there has been substantial compliance with the Board's remand directives, and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  

The Veteran was also provided with VA audiological examinations in July 2007, April 2012, and July 2015.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Functional effects were addressed during the VA examinations, and the Veteran's lay statements regarding the functional effects resulting from his bilateral hearing loss are being fully considered.  While the VA examiner in April 2012 did not review the claims file, such omission is harmless as the focus of the examination was on the current level of severity.  Thus, the Board finds that the totality of the evidence of record is adequate upon which to base a decision with regard to the Veteran's claim and that there is no additional evidence which needs to be obtained as to this matter.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, as discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

On VA audiological examination in July 2007, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 50, 30, 55, and 40; for an average of 44, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 35, 40, 50, and 40, for an average of 41.  The speech recognition score, using the Maryland CNC Test, was 88 percent in both ears.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for both the right ear and left ear from the July 2007 VA examination are applied to Table VI, the numeric designations of hearing impairment are Level II.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the July 2007 VA examiner reported that the Veteran could not hear speech easily and had constant noise in his ears.  The examiner noted that the Veteran's functional impairment was that he cannot hear speech well and often requested that people repeat themselves.  His subjective factors were decreased hearing and challenges hearing people on a daily basis.  Martinak, supra.  

On VA audiological examination in April 2012, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 15, 25, 40, and 30, for an average of 28, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 20, 30, 45, and 20, for an average of 29.  The speech recognition score, using the Maryland CNC Test, was 84 percent in the right ear and 80 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the April 2012 VA examination are applied to Table VI, the numeric designation of hearing impairment are Level II in the right ear and Level III in the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  38 C.F.R. § 4.85, DC 6100.  The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work as the Veteran reported that his hearing loss caused him to not hear people, however he was not bothered by his hearing loss at work as he was not really communicating with people face-to-face at work and instead spoke with people over the phone and was able to increase the volume on the phone.  Martinak, supra.  

On VA audiological examination on July 13, 2015, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 30, 50, and 35, for an average of 35, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 30, 35, 50, and 30, for an average of 36.  The speech recognition score, using the Maryland CNC Test, was 78 percent in the right ear and 54 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the July 2015 VA examination are applied to Table VI, the numeric designation of hearing impairment is at Level III for the right ear and at Level VI for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent, and an initial rating higher than 10 percent is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work as the Veteran reported that he had more difficulty understanding people talk and hearing certain tones, he fought with his wife, and started putting captions on the television so that the volume would not be too loud for his wife.  Martinak, supra.  

Throughout the entire appeal period the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss in either ear at any portion of this appeal period.

Consideration is given to the functional effects of the Veteran's hearing, which as discussed above caused him difficulties hearing the television and people speak.  At the November 2013 hearing, the Veteran reiterated his contentions as reported in his VA examinations discussed above.  Although his statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant an initial compensable rating prior to July 13, 2015 or an initial rating higher than 10 percent on and after for bilateral hearing loss.

For these reasons, the evidence preponderates against the claim for an initial compensable rating prior to July 13, 2015 and an initial rating higher than 10 percent on and thereafter for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009). In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  Thus, the issue of TDIU is not before the Board.

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable disability rating prior to July 13, 2015 and an initial disability rating higher than 10 percent on and thereafter for the service-connected bilateral hearing loss are denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issues of entitlement to higher initial ratings for the service-connected right knee and back disabilities must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with VA's statutory duty to assist.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing .  Such findings were not completely provided on the VA right knee examinations in July 2015 and December 2015 and on the VA back examination in July 2015.  

Also, in the September 2014 remand the Board instructed that a Supplemental Statement of the Case be issued if any determination is partially or fully unfavorable.  The most recent Supplemental Statement of the Case is dated in July 2015, and additional medical records were subsequently received to include a VA knee examination in December 2015.  The Veteran has not been granted the maximum ratings allowable for his right knee disability and back disability, and thus there is a lack of compliance with the Board's remand directive.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, it is unclear whether an attempt has been made to obtain any outstanding VA treatment records from the VA medical facility in Hartford as requested by the Board in the September 2014 remand.  Further, the Veteran's most recent VA treatment records are dated in October 2016.  Thus, prior to obtaining any opinion, his assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file, including treatment records from any VA medical facility since October 2016 as well as any outstanding treatment records from September 2010 onward from the VA medical facility in Hartford.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Then, arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of the service-connected arthralgia of the right knee, status post arthroscopy, and patella fracture and the service-connected residuals of a sprain of the lumbosacral spine.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following: 

Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected right knee disability and back disability.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, readjudicate the issues of entitlement to an initial rating greater than 10 percent for the service-connected arthralgia of the right knee, status post arthroscopy, and patella fracture and entitlement to an initial rating greater than 10 percent for the service-connected residuals of a sprain of the lumbosacral spine.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


